Dean, J.,
dissenting.
The language reflecting on Judge Rose that was used by respondent in his brief ought not to pass unnoticed; but, in view of the statute relating to contempt, respondent’s motion, which is in effect an application for rehearing, should be treated as such, and on rehearing the case should be dealt ivitli in pursuance of the statutory provisions. The thought expressed in the following language *634by the learned chief justice is conceded: “The history of this court, as shown by the many rehearings granted, and arguments permitted and called for on motions for rehearing, is a demonstration of its entire and patient willingness to rightly apply the rules of law and promote its just administration. And it may be truthfully said that none are more willing to grant the fullest opportunities than the judge who wrote the opinion and who has been thus unjustly personally assailed. There is no possible disposition to question the right of any and every person to criticise the actions of the court or its judges.”
In support of his contention, respondent filed a brief with his motions, citing numerous authorities, and also calling attention to sections 669, 670 and 671 of the code, which read as follows: “Section 669. Every court of record shall have the.power to punish by fine and imprisonment, or by either, as for criminal contempt, persons guilty of any of the following acts: First. Disorderly, contemptuous, or insolent behavior towards the court, or any of its officers, in its presence. Second. Any breach of the peace, noise, or other disturbance tending to interrupt its proceedings. Third. Wilful disobedience of, or resistance wilfully offered to any lawful process or order of said court. Fourth. Any wilful attempt to obstruct the proceedings, or hinder the due administration of justice in any suit, proceedings, or process pending before the courts. Fifth. The contumacious and unlawful refusal of any person to be sworn or affirmed as a witness, and when sworn or affirmed, the refusal to answer any .legal and proper interrogatory.
“Section 670. Contempts committed in the presence of the court may be punished summarily; in other cases, the .party, upon being brought before the court, shall be notified of the accusation against him, and have a reasonable time to make his defense.
“Section 671. Persons punished for contempt under the preceding provisions shall nevertheless be liable to indictment, if such contempt shall amount to an indict*635able offense; but the court before which the conviction shall be had, may in determining the punishment, take into consideration the punishment before inflicted in mitigation of the sentence.”
It will be observed the language of section 669 is all embracing as to the persons to be affected by its provisions. No exceptions are noted therein. Respondent doubtless relied on the statute, and when cited to appear and show cause why he “should not be dealt with for contempt,” finding no exceptions in the statute, Avas justified in assuming that at the hearing he would be dealt with in the manner provided by the terms of the law regulating procedure in contempt. The statute in question for the most part regulates merely the mode of procedure. It does not define the offense, but leaves that to the court’s discretion. Following are a few authorities holding to the legislative right to impose reasonable regulations in the exercise by the court of the power to punish for contempt. Wyatt v. People, 17 Colo. 252: “For though the legislature cannot take away from courts created by the constitution the power to punish contempts, reasonable regulations by that body touching the exercise of this power will be regarded as binding.” 7 Am. & Eng. Ency. Law (2d ed.) 33: “When * * * the court is a creature of the constitution, the better opinion seems to be that it cannot, by legislative enactment, be shorn of its inherent right to punish for contempts; nor can the legislature abridge that right, although it may regulate its exercise.” 9 Cyc. 26: “Independent of authority granted by statute, courts of record of superior jurisdiction, whether civil or criminal, possess inherent power to punish for contempt of court. Such poAver is essential to the due administration of justice, and the legislature cannot take it away or abridge it, although it may regulate its use. Statutes conferring the poAver are simply declaratory of the common law.”
The following general rules are announced in this jurisdiction with respect to proceedings in contempt, showing *636tliat the punishment for this offense has always been treated by us, so far as the reportéd cases disclose, as a statutory proceeding. It is true the respondents in the cases cited from our own state were not members of thé bar, a distinction that, in view of the general language of the statute on contempt, is not believed to be controlling. Herdman v. State, 54 Neb. 626: “A proceeding against a party for contempt is in the nature of a prosecution for a crime, and the rules of strict construction applicable in criminal proceedings are governable therein.” Hydock v. State, 59 Neb. 296: “Proceedings in contempt are in their nature criminal, the rules of strict construction applicable to criminal prosecutions obtain therein, and presumptions ■ and intendments will not be indulged to sustain a conviction for contempt of court.” To the same substantial effect are the following. Vanzandt v. Argentine Mining Co., 2 McCr. (U. S. C. C.) 642: “Proceedings in contempt are in their nature criminal, and the strict rules of construction applicable to criminal proceedings are to govern therein.” Haight v. Lucia, 36 Wis. 355: “A ■proceeding to punish for contempt is a special proceeding, criminal in its character, in which the state is the real plaintiff or prosecutor.” Ex parte Secombe, 19 How. (U. S.) 9, cited in the main opinion: From an examination of that case it appears a Minnesota territorial statute authorized the court to dismiss an attorney from practice if he did not maintain the respect due to courts of justice, and the order of the court dismissing the resjiondent from practice for contempt was there held by the United States supreme court to be a judicial act performed in the exercise of a judicial discretion vested by a territorial statute in the Minnesota court. In the state cases cited in the majority opinion from sister states where a suspension of an attorney for contempt is either approved or affirmed on appeal, so far as can be discovered from the citations, the state jurisdictions where the practice prevails, for the most part, either have a statute directly authorizing such, removal from practice for contempt, as in In re Breen, 30 *637Nev. 161, or there is no disclosure in the citation indicating either the presence or the absence of a statute on the subject, as in In re Pryor, 18 Kan. 72, where Judge Brewer wrote the opinion affirming the judgment of the lower court in a proceeding where the respondent Pryor had been fined $50 for contempt and was suspended from practice until the fine should be paid. In re Woolley, 11 Bush. (Ky.) 95, cited in the majority opinion, is a case where the respondent Woolley was charged witli contempt under the provisions of article 27, ch. 29, Gen. St. of Kentucky, relating to that subject, but wherein the punishment is limited by section 1, which reads: “A court shall not, for contempt, impose upon the offender a fine exceeding thirty dollars, or imprison him exceeding thirty hours, without the intervention of a jury.” The respondent there was not suspended from practice, but was fined $30 in pursuance of the maximum fine permitted by the statute. On the question of the right of that court to suspend an attorney from practice for contemptuous behavior, the court in closing said: “It remains an open question in this state, and we intend in this case to so leave it.”
It may well be doubted if the framers of our fundamental law intended to clothe the judiciary with the power to deprive an attorney of his means of livelihood, where he has been adjudged in contempt, by suspending him from the practice of his profession, which is everywhere recognized as a valuable property right. Doubtless this thought was in the legislative mind when the contempt statute in question was adopted. It is contrary to the genius and the spirit of free institutions that any man or body of men in any capacity should try his or their own cause and render judgment therein. It is no sufficient answer to say that a contempt proceeding is the concern of the court, and not of the individuals composing that body. Disguised as it may be, the personal element everywhere remains and everywhere predominates in human affairs. Courts are everywhere sufficiently assertive of judicial prerogative where the statute fails to prescribe rules *638of practice. Where reasonable regulations with respect to questions of court procedure are prescribed by the legislature, it would seem they should be acquiesced in until repealed.
The majority opinion holds: “So far as this court is concerned, we are not without a precedent for our guidance in a case almost identical with this. Owing to the high standing of the attorney involved, we will omit his name, but refer to the court journal ‘O’ of this court, at page 19, where the record may be found.” The precedent referred to, it will be observed, as stated in the majority opinion, is not reported, and does not appear in the state reports, and for that reason loses much of its value as a precedent and guide to the bar in the application of the principles involved. For some reason, it seems to have been placed among the archives of the state, where it has long reposed without index or probability of discovery by the practitioner who may be so unfortunate as to offend against the rules of ethics which apply to the practice of his profession. The cited precedent in one respect is not unlike that law of the ancient state which was suspended at so great an elevation over the heads of the people that they could not for that reason read it, and so, without knowing its provisions, were punished for disobeying its precepts.
Admission to the bar is made to depend, not upon the will of the court, but upon compliance with statutory requirements. For cause the legislature may by law provide for the suspension or taking away of that which has been thus bestowed, or it may regulate the punishment for dereliction in one or more phases of professional duty. With respect to contempts, the legislature has exercised its prerogative in the adoption of the contempt statute, and it would seem to be the better rule that its action as to procedure in contempt should be exclusive and controlling. Suspension and disbarment proceedings are controlled by the provisions of chapter 7, Comp. St. 1909. The inherent right .of a superior court created by the constitu*639tion to punish for actual or constructive contempts is conceded; but, in view of the authorities, I doubt the right of the court to so punish except in pursuance of such regulative provisions as the legislature may have seen fit to impose upon the court in the exercise of this tremen-, dous power. The court may punish for contempt, but the better rule seems to be that the lawmaking body has the right to exercise its function in the imposition of a law to regulate the punishment. This our legislature has done in the adoption of the statute in question, and in my judgment it is binding upon us. If the effect merely of the law is bad, relief should be sought at the hands of the legislature. We should not be asked to ignore it.